Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 01/06/2021; and IDS filed on 01/06/2021 and 11/25/2019.
Claims 28, 33, 36 have been amended.
Claim 32 is drawn to non-elected species.
Claims 28-47 are pending in the instant application.
Claims 32, 39-47 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 28-38) and specie election of “formula III” and “substrate dispersed in an inner disperse phase aqueous phase and intermediate disperse lipophilic phase” in the reply filed on 01/06/2021 is acknowledged.
	Note, claim 32 is drawn to non-elected species.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The benzoic derivatives  does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of derivatives, of benzoic acid encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 28 recites “water-in-oil-in-water (W/O/W)” and further recites “(iii) optionally, an outer continuous aqueous phase….optional continuous aqueous phase is absent”; however, it’s impossible to have a W/O/W when the outer continuous aqueous phase is no present. 
	For compact prosecution purposes, the Examiner will read on the broadest reasonable interpretation, which is an absent of the outer continuous aqueous phase.
	
Claim Rejections - 35 USC § 112, 4th paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites what appears to be the definition of W/O/W, wherein “W/O/W” is already recited in independent claim 28.  Applicant may 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BROMLEY et al (US 2015/0281772).
	Applicant’s claims are directed to an emulsion (see [0373]) composition comprising of: (i) an inner disperse aqueous phase comprising of: albumin and a benzoic acid derivative; (ii) a lipophilic phase comprising of a nonionic surfactant. 
BROMLEY teaches an emulsion (see [0373]) comprising of: a water phase (see [0373]), which reads on an aqueous phase, comprised of albumin (see [0373]) and benzoic acid derivative, such as sodium benzoate (see [0373]), and an oil phase (see .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 28-31, 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al (US 2005/0158330) in view of SURH et al (Preparation and Characterization of Water/Oil and Water/Oil/ Water Emulsions Containing Biopolymer-Gelled Water Droplets. J. Agric. Food Chem. 2007, 55, 175-184) and CONDE et al (Encapsulation into amphiphilic polyanhydride microparticles stabilizes Yersinia pestis antigens. Acta Biomaterialia 6 (2010) 3110–3119).
SAITO teaches a W/O/W type oil adjuvant vaccine composition for vaccine delivery (see abstract), wherein the W/O/W oil adjuvant vaccine showing a high adjuvant effect, reduced side effects such as topical response and superior preparation stability (see abstract) when compared to the W/O type and the O/W type (see [0006]-[0007]), because “a W/O type oil adjuvant shows a high immunopotentiating effect but has a tendency to remain at the site of injection due to the continuous oil phase of the preparation.  In not rare instances, it develops sterile abscess and granuloma in the vicinity of an inoculation site, and possibly causes a sharp pain during inoculation.  Therefore, this type of oil adjuvant has been limited in use as a preparation allowing for direct inoculation to a body.  An O/W type oil adjuvant shows a light topical response at an injection site and is superior in safety.  However, since an antigen is contained in a continuous phase [which is the water phase], it quickly diffuses at the site of injection, making a sufficient effect difficult to be provided, and often requires a specific immunostimulant” (see [0006]). Additional disclosures include: oil component, which reads on lipophilic phase, comprised of oleic acid and linoleic acid (see [0028]); surfactants (see [0033]), such as sorbitan monooleate and polyglycerol fatty acid ester and polysorbate (see [0034]).

SURH teaches making W/O and W/O/W emulsions (see abstract), wherein “to produce a stable multiple emulsion it is usually necessary to ensure that the W/O emulsion from which it is prepared is also stable (3). The incorporation of a thickening or gelling polymer (e.g., xanthan, alginate, gelatin, agarose, bovine serum albumin, sodium caseinate) within the dispersed aqueous phase of the primary emulsion has been proposed as a way of improving the long-term stability of W/O emulsions. Thus, it’s obvious to add albumin to the aqueous phase to improve stability. Additional disclosures include nonionic surfactant, such as polyglycerol polyricinoleate and Tween, were used (see abstract); sodium chloride and ethanol were used in the solution (see pg. 176).
CONDE teaches encapsulation of vaccines with 1,8-bis(p-carboxyphenoxy)-3,6-dioxaoctane (CPTEG)  preserve the structure and antigenicity for vaccine adjuvants (see abstract). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate albumin into the aqueous phase. The person of ordinary skill in the art would have been motivated to make those modifications, because it would improving the long-term stability of W/O emulsions when making the W/O/W, and reasonably would have expected success because both references are in the same field of endeavor, such as making W/O/W emulsions.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate1,8-bis(p-carboxyphenoxy)-3,6-dioxaoctane (CPTEG). 
The references do not specifically teach adding the ingredients in the amounts claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as a stable W/O/W emulsion.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
Note, vaccines and proteins are heat sensitive. 
Note, the prior art is at least 80% biodegradable and biocompatible, because the prior art’s composition has the same ingredients as claimed by Applicant, unless proven otherwise.



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618